October 30, 2014 Securities and Exchange Commission Division of Corporate Finance Washington, D.C.20549 Dear Mr. Rodriguez: We have received your comment letter dated October 17, 2014 and have provided responses below. 1. Please provide us and expand the tabular presentation in future filings to include the information for nonaccrual, past due and restructured loans for each of the last 5 fiscal years pursuant to Item III C 1 of Guide III.In this regard, present the aggregate amount of loans not included above which are “troubled debt restructurings.”In addition, provide a note to the tabular presentation to state the amount of nonaccrual troubled debt restructurings included in nonaccrual loans. In future filings, we will include the following table to address this comment. (Dollars in thousands) Nonaccrual Loans: Real Estate $ Commercial Home Equity Other - 39 30 0 Loans past due 90 days or more: Real Estate - Commercial 4 - - 57 Home Equity 61 Other 16 - 6 54 Restructured Loans: Real Estate 50 Commercial Total Nonperforming loans $ Nonperforming loans as a percentage of loans held for investment % Net Loan Losses to Total Loans Held for Investment(1) % Allowance for loan and lease losses to nonperforming loans % Restructured Nonaccrual - 1 2. Please provide us and expand future filings to include the ratio of net charge offs during the period to average loans outstanding during the period pursuant to Item IV A of Guide III. We will expand future filings to include the following table to explain the ratio of net charge offs during the period to average loans outstanding. SUMMARY OF ACTIVITY IN THE ALLOWANCE FOR LOAN LOSSES (Dollars in thousands) Balance at beginning of period Provision charged to expenses Loan losses: Construction/land development Farmland - - - 3 - Real Estate Multi-family - Commercial Real Estate Home Equity – closed end 69 16 Home Equity – open end 68 - 83 - - Commercial & Industrial – Non Real Estate Consumer 45 90 Dealer Finance 17 - Credit Cards 71 97 71 Total loan losses Recoveries: Construction/land development 40 - - - Farmland - 3 - - - Real Estate - - 8 2 6 Multi-family - - 48 52 - Commercial Real Estate 42 48 16 2 - Home Equity – closed end - - 3 - - Home Equity – open end 29 - 27 - - Commercial & Industrial – Non Real Estate 62 24 - - Consumer 14 27 42 56 36 Dealer Finance - Credit Cards 28 32 25 21 34 Total recoveries 76 Net loan losses ) Balance at end of period Allowance for loan losses as a percentage of loans % Net loan losses to average loans outstanding (held for investment) % 2 3. Please provide us and expand future filings to present the Allocation of the Allowance for Loan Losses at the end of each of the last five fiscal years pursuant to Item IV B of Guide III. ALLOCATION OF THE ALLOWANCE FOR LOAN LOSSES 2011* 2010* 2009*/** Allowance for loan losses: (in thousands) BALANCE PERCENTAGE OF LOANS IN EACH CATEGORY BALANCE PERCENTAGE OF LOANS IN EACH CATEGORY BALANCE PERCENTAGE OF LOANS IN EACH CATEGORY BALANCE PERCENTAGE OF LOANS IN EACH CATEGORY BALANCE PERCENTAGE OF LOANS IN EACH CATEGORY Construction/Land Development % % Real Estate % % Real Estate % Commercial, Financial and Agricultural % Consumer % Home Equity % - % Total $ % $ % $ % $ % $ % * Construction/Land Development ALLL was included with Real Estate. ** Home Equity ALLL was included with Real Estate. 4. We note that all the signatures are dated March 28, 2013.Please file an amendment to the Form 10-K to include currently dated signatures. Response:We will file an amended Form 10-K as required with the currently dated signatures. 5. We note that Exhibits 31.1, 31.2 and 32.1 are dated March 31, 2013.Please file newly dated certifications in an amendment to the Form 10-K. Response: We will file amendment to Form 10-K Exhibits 31.1, 31.2 and 32.1 with currently dated signatures. In our responses we acknowledge that, ● The company is responsible for the adequacy and accuracy of the disclosure in the filing; ● Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and ● The company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Carrie A. Comer Carrie A. Comer Senior Vice President and Chief Financial Officer 3
